Case 7:20-cv-00096-GEC-PMS Document 94 Filed 11/25/20 Page 1 of 2 Pageid#: 849




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 STEVE RIDDICK,                                   )   CASE NO. 7:20CV00096
                                                  )
                        Plaintiff,                )
 v.                                               )   MEMORANDUM OPINION
                                                  )
 JEFFREY B. KISER, ET AL.,                        )   By: Glen E. Conrad
                                                  )   Senior United States District Judge
                        Defendants.               )


        This case is presently before the court on Plaintiff Steve Riddick’s motion seeking

 interlocutory injunctive relief. After review of Riddick’s submissions, the court concludes that his

 motion must be denied.

        In this case, Riddick is pursuing related claims concerning events at Red Onion State Prison

 (“Red Onion”) in February 2019, when he was allegedly placed in a dirty cell, sprayed

 unnecessarily with O.C. spray, and denied medical care and grievance materials thereafter. Some

 defendants have filed an answer to the complaint, while others have filed a motion to dismiss,

 which is pending.

        In Riddick’s present motion for interlocutory relief, he raises entirely new allegations about

 events that have happened at Red Onion in 2020. He alleges that: on July 17, 2020, while Riddick

 was restrained to a table in the pod near the kiosk, officers allowed another inmate to assault

 Riddick; on September 3, 2020, officers ransacked Riddick’s cell, damaged photographs and

 unspecified legal documents, and stole stamps and headphones, without using the proper

 confiscation form; an officer later returned the headphones, and then shoved Riddick into a shower,

 fastened his leg irons too tightly, and threatened him with bodily harm; on September 17, 2020,

 while Riddick was in the shower, an officer allowed another inmate to pour water down a vent to

 flood Riddick’s cell and then required him to enter and stay in the flooded cell for four hours; and
Case 7:20-cv-00096-GEC-PMS Document 94 Filed 11/25/20 Page 2 of 2 Pageid#: 850




 before escorting Riddick to a shower, an officer “pulled [his] wrist repeatedly in [his] traybox”

 and threatened to hit him in the head with handcuffs. Mot. 3, ECF No. 69. Riddick asserts that he

 suffers from mental health maladies such that these incidents have caused him mental and

 emotional distress. He does not state what relief he wants the court to order.

           “[A] preliminary injunction may never issue to prevent an injury or harm which not even

 the moving party contends was caused by the wrong claimed in the underlying action.” Omega

 World Travel v. TWA, 111 F.3d 14, 16 (4th Cir. 1997). Thus, to warrant interlocutory relief, the

 movant “must necessarily establish a relationship between the injury claimed in the party’s motion

 and the conduct asserted in the complaint.” Id. Riddick fails to state any facts showing that the

 official conduct of which he complains in this motion for interlocutory injunctive relief was caused

 or motivated by the official conduct alleged in this civil action, which concerns events that

 occurred in July of 2019. 1 Because Riddick asks for interlocutory relief not clearly related to the

 claims in his Amended Complaint in this case, the court cannot find that he is entitled to the

 extraordinary remedy he is seeking and will deny his motion as supplemented. An appropriate

 order will enter this day.
                       25th
          ENTER: This _____ day of November, 2020.

                                                                   _________________________________
                                                                   Senior United States District Judge




          1
              Riddick asserts that some officers involved in the events described in his motion and its supplement are
 defendants in this case or another lawsuit he has filed. Perhaps he is suggesting that their actions constitute retaliation
 for those lawsuits. However, such vague and merely conclusory assertions of retaliation are not sufficient to connect
 the new allegations about adverse treatment to Riddick’s pending lawsuits or to state any actionable retaliation claim
 under § 1983. See Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994) (requiring more than a conclusory assertion of
 retaliation to state a § 1983 claim); Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (requiring an inmate
 to show a likelihood of irreparable harm, success on the merits of his claims, and other factors to warrant interlocutory
 injunctive relief).

                                                             2
